

EXHIBT 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement, by and between Wits Basin Precious Minerals Inc., a
Minnesota corporation (the “Company”), and William B. Green (the “Executive”) is
entered into as of the 19th day of February, 2007 (the “Effective Date”).
 
INTRODUCTION
 
A. The Company desires to employ Executive, and Executive desires to be employed
by the Company, to serve as the Company’s President of Asia Operations pursuant
to the terms and conditions of this Agreement.
 
AGREEMENT
 
Now, Therefore, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Company and Executive, each intending to be legally bound,
hereby agree as follows:
 
1. Employment. Subject to all of the terms and conditions of this Agreement, the
Company hereby agrees to employ Executive, and Executive hereby accepts such
employment and agrees to serve the Company with undivided loyalty and to the
best of his ability. Executive shall report to and take direction from the
Company’s Board of Directors and Chief Executive Officer.
 
2. Term. Unless terminated earlier by either party with one year written notice
of termination to the other party, Executive’s employment shall commence on the
Effective Date and shall continue for a period of three years from the Effective
Date (the “Term”).
 
3. Duties. The Executive shall serve as the Company’s President of Asia
Operations and shall perform, subject to the direction of the Company’s Chief
Executive Officer (the “CEO”) and Board of Directors (the “Board”), duties as
may be from time to time directed by the CEO and Board. The Executive shall
devote substantially all of his business time, attention and energies to the
business and affairs of the Company and shall use his best efforts to advance
the best interests of the Company and shall not during the Term be actively
engaged in any other business activity, whether or not such business activity is
pursued for gain, profit or other pecuniary advantage, that will interfere with
the performance by the Executive of his duties hereunder or the Executive’s
availability to perform such duties or that will adversely affect, or negatively
reflect upon, the Company.
 
4. Compensation.
 
(a) Base Salary. In consideration for Executive’s services under this Agreement,
the Company hereby agrees to pay Executive a base salary of $10,000 per month
during the Term (the “Base Salary”).
 
(b) Benefits. During the Term, Executive shall be entitled to the employee
benefits as provided by the Company to its management team. The Company reserves
the right, in its sole discretion, to alter the terms of such benefits at any
time and from time to time.
 
(c) Reimbursement. The Company shall provide Executive a $10,000 advance to be
used toward reasonable out-of-pocket business expenses incurred by Executive
(“Expenses”) on the Company’s behalf, and further agrees to reimburse Executive
for such additional Expenses incurred during the Term that are in excess of such
advance, including, without limitation Expenses relating to:
 
(i) Executive’s lap-top computer, phone, office and office equipment;
 

--------------------------------------------------------------------------------


 
(ii) Leasing expenses (or equivalent reimbursement of reasonably monthly costs
or payments incurred by Executive) relating to a vehicle;
 
(iii) Leasing expenses relating to housing, and housing related expenses, each
as reasonably agreed by Executive and the Company, including, if applicable,
Executive’s annual leasehold expenses relating to such housing; notwithstanding
the foregoing, in the event the Company terminates Executive’s employment during
the term of any annual leasehold, it hereby agrees to reimburse Executive for
the remainder of such annual leasehold;
 
(iv) Reasonable expenses related to Executive’s relocation to and from Hong
Kong, and within Asia as necessary in the determination of the Company,
including reasonable expenses to establish residency in Hong Kong;
 
(v) Travel expenses between the United States and Asia, as necessary in the
determination of the Company;
 
(vi) In addition to health insurance coverage as provided in Section 2(b) above,
if reasonably available, equivalent international coverage; and
 
(vii) Cost of tax advice and preparation resulting from Executive’s compensation
abroad pursuant to the terms of this Agreement, including costs of such advice
resulting from residing in multiple overseas jurisdictions.
 
Notwithstanding the foregoing, Executive must properly account to the Company
all such expenses in accordance with the rules and regulations of the Internal
Revenue Service under the Internal Revenue Code of 1986, as amended, and in
accordance with any standard policies of the Company relating to reimbursement
of business expenses as such policies exist or may be implemented in the
future. 


(d) Stock Options. On the Effective Date, the Company shall grant Executive a
stock option (the “Option”) to purchase 2,500,000 shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), at an exercise price
equal to $0.43 per share, the Fair Market Value (as defined below) of the Common
Stock on the date of grant, such option to vest as follows, provided Executive
remains an employee of the Company at the time of such vesting:
 
(i) The Option shall vest with respect to 1,000,000 shares at such time
Executive relocatesto Hong Kong and establishes a home office in Hong Kong on
behalf of the Company;
 
(ii) The Option shall vest with respect to 500,000 shares on the earlier of (i)
the first anniversary of the Effective Date, (ii) the achievement of a
milestone, as determined by the Board of Directors, or (iii) the termination of
Executive's employment with the company; and
 
(iii) The Option shall vest with respect to the remaining 1,000,000 shares at
the earlier of (i) such time the Company achieves certain performance criteria
established by the Board of Directors, the achievement of which shall be
determined by the Board of Directors, and (ii) the third anniversary of the
Effective Date.
 
2

--------------------------------------------------------------------------------


 
Upon termination of Executive’s employment with the Company, for any reason or
no reason, Executive’s rights to any portion of the Option that has not yet
vested as of the date of such termination shall not vest and all of Executive’s
rights to such unvested portion of the Option shall terminate. The Option shall
have a term of 10 years from date of grant and the vested Options shall remain
exercisable for 90 days from the date that the Executive is no longer an
employee of the Company. In connection with such grant, the Executive shall
enter into a stock option agreement which will memorialize the foregoing vesting
schedule and other terms described in this Section 4(d) and provide additional
standard option provisions. For purposes of this Agreement, “Fair Market Value”
shall mean (a) if the Common Stock is traded on an exchange or is quoted on The
Nasdaq Global Market, Nasdaq Capital Market or the OTC Bulletin Board, then the
closing or last sale prices, respectively, reported for the date of grant; (b)
if the Common Stock is traded in the over-the-counter market, then the average
of the closing bid and asked prices reported on the date of grant; or (c) if the
Common Stock is not publicly traded, the fair market value of such stock will be
determined by the Board, acting in good faith utilizing customary business
valuation criteria and methodologies (without discount for lack of marketability
or minority interest).


5. Confidentiality. Except as specifically permitted by an authorized officer of
the Company or by written Company policies, Executive will not, either during or
after his employment by the Company, use Confidential Information (as defined
below) for any purpose other than the business of the Company or disclose it to
any person who is not also an executive of the Company unless authorized by the
Board. When Executive’s employment with the Company ends, Executive will
promptly deliver to the Company all records and any compositions, articles,
devices, apparatuses and other items that disclose, describe, or embody
Confidential Information, including all copies, reproductions, and specimens of
the Confidential Information in Executive’s possession, regardless of who
prepared them and will promptly deliver any other property of the Company in
Executive’s possession, whether or not Confidential Information. As used in this
Section 5, “Confidential Information” means information that is not generally
known and that is proprietary to the Company or that the Company is obligated to
treat as proprietary, including information known by Executive prior to the
Effective Date. Any information that Executive reasonably considers Confidential
Information, or that the Company treats as Confidential Information, will be
presumed to be Confidential Information (whether the Executive or others
originated it and regardless of how the Executive obtained it).
 
6. Non-Solicitation and Non-Competition. Executive agrees that, during the Term
and for a period of one (1) year beyond the Term, Executive will not, without
the prior written consent of the Company, directly or indirectly, do or commit
any of the following acts:
 
(a) Induce, entice, hire or attempt to hire, employ or otherwise contract with
any employee or independent contractor of the Company; provided, that Executive
may contract with independent contractors for matters that are not related to
the business activities of the Company.
 
(b) Induce, or attempt to induce any employee or independent contractor of the
Company to leave the employ or cease doing business with the Company.
 
(c) Induce, or attempt to induce, any customer, supplier, vendor or any other
person to cease doing business with the Company.
 
3

--------------------------------------------------------------------------------


 
(d) Induce or attempt to induce any individual to violate any agreement with the
Company.
 
Executive further agrees that, during the Term of this Agreement and for a
period of one (1) year beyond the Term, he will not, without the prior written
consent of the Company, directly or indirectly, render services, advice or
assistance to any corporation, person, organization or other entity which
engages in the mining business, or engage in any such activities in any capacity
whatsoever, including, without limitation, as an employee, independent
contractor, officer, director, manager, beneficial owner, partner, member or
shareholder (other than being a shareholder of a corporation required to file
periodic reports with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended, where the
shareholder’s total holdings are less than three percent (3%)).
 
7. Dispute Resolution. Any dispute arising out of or related to Executive’s
employment with the Company or this Agreement or any breach or alleged breach
hereof shall be exclusively decided by binding arbitration before a single
arbitrator in a mutually convenient location pursuant to and in accordance with
the rules of the American Arbitration Association. The arbitrator shall have the
power and authority to issue temporary and permanent awards of injunctive and
equitable relief. Attorneys fees in each case shall be paid to the prevailing
party by the non-prevailing party. Executive irrevocably waives Executive’s
right, if any, to have any disputes between Executive and the Company arising
out of or related to Executive’s employment with the Company or this Agreement
decided in any jurisdiction or venue other than by binding arbitration pursuant
to the terms hereof. The promises by the Company and Executive to arbitrate,
which the parties agree can be a less expensive and quicker way to resolve
disputes than litigating them in court or before other agencies or tribunals,
constitutes adequate, reasonable and sufficient mutual consideration for the
enforcement of this Agreement.
 
8. General Provisions.
 
(a) Successors and Assigns. This Agreement is binding on and inures to the
benefit of the Company’s successors and assigns, all of which are included in
the term the “Company” as it is used in this Agreement; provided, however, that
the Company may assign this Agreement only in connection with a merger,
consolidation, assignment, sale or other disposition of substantially all of its
assets or business.
 
(b) Amendment. This Agreement may be modified or amended only by a written
agreement signed by both the Company and Executive.
 
(c) Governing Law. The laws of Minnesota will govern the validity, construction,
and performance of this Agreement, without regard to any choice of law or
conflict of law rules and regardless of the location of any arbitration under
this Agreement.
 
(d) Construction. Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law. If any provision of
this Agreement is to any extent invalid under the applicable law, that provision
will still be effective to the extent it remains valid. The remainder of this
Agreement also will continue to be valid, and the entire Agreement will continue
to be valid in other jurisdictions.
 
(e) No Waiver. No failure or delay by either the Company or Executive in
exercising or enforcing any right or remedy under this Agreement will waive any
provision of the Agreement. Nor will any single or partial exercise by either
the Company or Executive of any right or remedy under this Agreement preclude
either of them from otherwise or further exercising these rights or remedies, or
any other rights or remedies granted by any law or any related document.
 
4

--------------------------------------------------------------------------------


 
(f) Captions. The headings in this Agreement are for convenience only and shall
not affect this Agreement’s interpretation.
 
(g) References. Except as otherwise required or indicated by the context, all
references to Sections in this Agreement refer to Sections of this Agreement.
 
(h) Entire Agreement. This Agreement supersedes all previous and contemporaneous
oral negotiations, commitments, writings, and understandings between the parties
concerning the matters in this Agreement. In the case of any conflict between
the terms of this Agreement and any other agreement, writing or understanding,
this Agreement will control.
 
(i) Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be hand delivered or sent by
registered or certified first class mail, postage prepaid, and shall be
effective upon delivery if hand delivered, or three days after mailing if mailed
to the addresses stated below. These addresses may be changed at any time by
like notice:
 
If to the Company:
Wits Basin Precious Minerals Inc.
900 IDS Center, 80 South Eighth Street
Minneapolis, MN 55402-8773
   
If to Executive:
William B. Green
4424 Carver Woods, Suite 102
Cincinnati, OH 45242
 
With a copy to Mr. Green at the office of the Company in Hong Kong, as
applicable.

 
(j) Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one agreement binding on all
parties. Each party shall become bound by this Agreement immediately upon
signing any counterpart, independently of the signature of any other party. In
making proof of this Agreement, however, it will be necessary to produce only
one copy signed by the party to be charged.
 
Signature Page Follows
 
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Executive and the Company have executed this
Agreement effective as of the Effective Date.

       
Wits Basin Precious Minerals Inc.
a Minnesota corporation
 
   
   
  By   /s/ Stephen D King  

--------------------------------------------------------------------------------

Its: CEO




             
/s/ William B Green
 

--------------------------------------------------------------------------------

William B. Green

 
Signature Page of Employment Agreement between
Wits Basin Precious Minerals Inc. and William Green
 

--------------------------------------------------------------------------------

